The Court were clear, that the amendment, as prayed by Mr. Miller, should be granted.
Rule accordingly.(a)

 The same point was virtually decided by the English Common Pleas, in the late case of Cooke v. Burke, (5 Taunt. 164.) There, to debt on judgment, the defendant pleaded three pleas to the whole action; the plaintiff omitted to reply to the second which required a replication, being special. The cause was tried and a verdict found for the plaintiff on all the pleas ; but because there was no issue on the second, the defendant moved in arrest of judgment. The merits of the second plea having been tried, the court permitted the plaintiff to amend by filing a replication, and would not allow a new trial. And see 2 Saund. 319, note (6) by Sergt. Williams ; and Grundy v Mell, 4 B. & P. 28, often cited as 1 New Reports. The principal case seems to be within the statute of amendments and jeofails. (1 R. L. 118,